PER CURIAM.
The sentence under review, which was imposed upon revocation of probation, is affirmed except insofar as it fails to give the appellant credit for time served on the two prior split sentence probation orders resulting from the burglary conviction and subsequent probation revocation. The cause is accordingly remanded to the trial court with directions to modify the sentence by giving the appellant credit for time served on the two split sentence probation orders. State v. Jones, 327 So.2d 18 (Fla. 1976).
Affirmed in part, reversed in part, and remanded for appropriate action consistent with this opinion.
SHAW, WENTWORTH and THOMPSON, JJ., concur.